Case: 14-20130      Document: 00512920956         Page: 1    Date Filed: 01/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20130
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 30, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE EDUARDO REYES-ESCOBAR, also known as Jose Eduardo Reyes, also
known as Jose Eduardo Reyes Escobar, also known as Antonio Sanchez
Monkada, also known as Jose E. Reyes, also known as Antonio Sanchez-
Monkada, also known as Juan Alvarez Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-183-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Eduardo Reyes-Escobar has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Reyes-Escobar has filed a response. We have reviewed counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20130     Document: 00512920956     Page: 2   Date Filed: 01/30/2015


                                  No. 14-20130

brief and the relevant portions of the record reflected therein, as well as Reyes-
Escobar’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Reyes-Escobar’s motion for appointment of new counsel is DENIED.              See
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2